Citation Nr: 1536183	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to August 18, 2004, and higher than 50 percent since August 18, 2004, for service-connected major depressive disorder.

2.  Entitlement to service connection for a gastrointestinal disorder (to include ulcerative colitis), claimed as secondary to a service-connected psychiatric disability.

3.  Entitlement to service connection for a heart disorder (to include a heart murmur), claimed as secondary to a service-connected psychiatric disability.

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and insomnia, claimed as secondary to service-connected left knee, hip and psychiatric disabilities.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right fibular fracture residuals.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to December 5, 2011.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and May 2005 rating decisions of the Denver, Colorado and Portland, Oregon, Regional Offices (ROs) of the Department of Veterans Affairs (VA).

In March 2011 and May 2014, this case was remanded for further development and is now ready for disposition.

In May 2015, the Veteran signed an expedited waiver of the 30 day waiting period.

The Board has characterized the issue of entitlement to a TDIU as it appears on the first page of this decision in light of the fact that the Veteran is currently in receipt of a 100% rating, from December 5, 2011, for his service-connected disabilities. Therefore, as the Veteran has been receiving compensation for a 100% combined disability, from December 5, 2011, the issue of entitlement to TDIU is moot from that time, and that period is not before the Board for consideration.
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms such as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's gastrointestinal, heart, and sleep disorders were not manifest during service and are unrelated to service or to a service-connected disability

3.  For the period prior to December 5, 2011, the evidence does not show that it is at least as likely as not that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.

4.  The Veteran's claim for TDIU is moot as of December 5, 2011.

5.  Residuals of a right fibular fracture are not shown to have been caused or permanently worsened by medical treatment the Veteran received (or did not receive) from VA.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2004, an initial rating of 50 percent, but no higher, is warranted for major depressive disorder.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2015).

2.  Since August 18, 2004, the criteria for a disability rating higher than 50 percent for major depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 , DC 9434 (2015).

3.  A gastrointestinal disorder, heart disorder, and sleep disorder were not incurred in or aggravated by service and are not proximately due to or the result of his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

4.  For the period prior to December 5, 2011, criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).

5.  After December 5, 2011, the Veteran's claim for TDIU is moot.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).

6.  The criteria for compensation under 38 U.S.C.A. § 1151 for right fracture residuals have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected major depressive disorder is more severe than his current evaluations.

Historically, in August 2003, the RO granted service connection for major depressive disorder, evaluated as 30 percent disabling effective from June 19, 2002 (the date of claim).  In May 2005, the RO increased the rating from 30 percent to 50 percent effective August 18, 2004.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 50 percent prior to August 18, 2004, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Turning to the merits of the claim, on June 2003 VA mental disorders examination, the Veteran described his marriage as "so-so." While sleep was normal, he complained of memory loss.  The assessment was major depression, mild to moderate, and the examiner assigned a GAF score of 52.

VA treatment records include a May 2004 report which shows that the Veteran was alert and oriented times three.  He was appropriately groomed and dressed.  Eye contact was good.  Affect was depressed with a congruent mood.  Thought content was logical and goal-directed.  He denied delusions, paranoia, or hallucinations and none were noted.  There was no pressure of speech, looseness of associations or flight of ideas.  Judgment and insight were intact.  Recent and remote memory was fair.  The assessment was depression and anxiety and a GAF score of 50 was assigned.

On December 2004 VA mental disorders examination, the examiner described the frequency of the Veteran's psychiatric symptoms as severe.  The degree and quality of social and familial relationships was impaired.

On mental status examination, thought processes were overall logical. Communication was normal.  He reported symptoms of paranoia.  There was some evidence of memory impairment.  He was able to maintain personal hygiene and grooming was rated as average.  There was no history of assault or suicide attempt.  Speech was normal.  There was a remote history of thought disorder, but no history of suicide attempt.  There was no history of inpatient psychiatric hospitalizations.

The examiner diagnosed PTSD, chronic and major depressive disorder, recurrent and assigned a GAF score of 48.  The examiner opined that his PTSD disturbance caused clinically significant distress and impairments in social, occupational, and other important areas of life-functioning.  The examiner opined that the changes in psychosocial functional status and quality of life following trauma exposure were significant.  Performance in employment and routine responsibilities of self-care had been compromised.  Family role functioning had been adversely impacted as evidenced by the Veteran's difficulty with interpersonal relationships.  He had limited social/interpersonal relationships, affected by PTSD symptoms.

VA treatment records include a June 2005 report which reflects reports of road rage, depressed mood, and chronic suicidal thoughts.  There was no evidence of psychosis at that time.  The assessment was PTSD, chronic and major depressive disorder, recurrent, moderate.  In August 2005, his mood was impaired and he was anxious.  He experienced road rage, but he reported a decrease in the frequency  and intensity of his anger.  Thoughts were linear and goal-directed without evidence of delusional material.  He denied homicidal and suicidal ideations.  Eye contact was good.  The assessment was PTSD and major depressive disorder, recurrent and currently mild.  However, it was noted that there appeared to be some dependent traits and a tendency to exaggerate his personality style.

In a June 2005 notice of disagreement, the Veteran contended that his psychiatric symptoms included obsessive rituals, depression, road rage, and frequent irritability.  He had difficulty in adapting to stressful circumstances.  He stated that he had no friends and could not be in large groups of people.  He also claimed to have suicidal ideations.  He requested reevaluation alleging that his pain medications skewed the examination results.

In an August 2005 statement, the Veteran's spouse stated that they had been married for approximately 21 years and reported a marked increase in his forgetfulness, irritability, self-centeredness, and tendency to self-isolate from others; he was difficult to live with.  At times, he used medication in excess of what was prescribed to further insulate himself from his circumstances.  Physically, he became less active.  They no longer slept in the same bed, partly due to his aggressive behavior, thrashing, and snoring.  He was also unwilling to accept responsibility for providing for her daughter.  He desired to do activities without his family.

Records dated in October 2005 show that on mental status examination he was alert, oriented, and cooperative with coherent speech.  Mood was sad with a constricted affect.  He denied suicidal or homicidal ideation.  Thoughts were reality based.  Judgment was intact.  Another report indicates increased depression and dissociative events.  Irritability was problematic.  There was increased social isolation, self-absorption, mood disturbance, and an inability to help raise his daughter.  He reported suicidal ideations without specific plan.  Insight was poor.  Thoughts were circumstantial.  The GAF score assigned was 35.

In November 2005, he was admitted for one week of psychiatric treatment.  The discharge summary reflects a diagnosis of major depressive disorder, moderately severe, wife left with their 16 year old daughter.  The GAF score on admission was 30 and 55 on discharge.  Familial and marital problems were noted.  He had thoughts of suicide, but did not harm himself and voluntarily presented for treatment.  At the time of discharge, his suicidal ideation had resolved and his mood had improved.  His wife stated that their marriage was not over and he asked to return to his home.  On discharge, his condition was stable with an improved affect and mood with no suicidal ideation.  He was prescribed medications for treatment of his condition.  He lived with his brother-in-law.  Post-discharge, he and his wife began marriage counseling.  Thoughts were generally negative.  Affect was blunted and thoughts were linear and goal-directed.  There was no evidence of psychosis, delusions, or suicidal or homicidal ideations.  

In January 2006, he reported low energy and a depressed mood.  There was no psychosis or suicidal or homicidal ideations.  Affect was blunted and speech was monotone.  In March 2006, he reported disagreements with his alcoholic brother-in-law.  Concentration was reported as poor in the past 6 months.  The assessment was major depressive disorder, recurrent and currently mild.  PTSD, chronic with residual symptoms, was somewhat improved.  In April 2006, he appeared depressed with slumped posture, slowed speech, and an unshaven face.  He denied suicidal/homicidal ideations, but experienced auditory hallucinations.  Thoughts were paranoid in "flavor."  Eye contact was fair.  There appeared to be some psychosis from deepening depression.  

In May 2006, he had increased anxiety, depression and irritability.  He was agitated while discussing kicking his brother-in-law out for drinking and stealing a motorcycle.  He had some fleeting thoughts of suicide, but contracted for safety.  He was visibly anxious.   His relationship with his spouse had improved.  However, anger increased and he shoved his brother-in-law during an argument.  He apologized and felt guilty at doing "something clearly wrong."  Thoughts were scattered, but there was no evidence of overt psychosis or loose associations.

In July 2006, he reported that his brother-in-law moved out.  Sleep was problematic, but he denied suicidal or homicidal ideations.  Affect was bright.  He denied difficulties with mood or anxiety.  There was no psychosis.  Later that month, he was reportedly anxious when his  brother-in-law came returned.  Anxiety and disturbed sleep had increased.  There was no evidence of suicidal or homicidal ideations.  Thoughts were logical, linear and goal-directed.  Judgment was good.  He was assigned a GAF score of 40.

In his October 2006 substantive appeal, the Veteran stated that he was heavily medicated on VA examination and that the results did not include important issues such as suicidal ideas.  He stated that he had been angry and uncontrollably irritated to the point of hitting someone, but never did.  He complained of constant depression and separated from his wife.  He stated that he had no close friends except his brother.  He had problems concentrating and claimed that the VA examiner did not list some of these symptoms either because he could not talk about these issues or because he did not ask enough in-depth questions.

In an August 2008 statement, his spouse stated that she moved out of their home and into a motor home on the property.

On November 2011 VA Disability Benefits Questionnaire (DBQ) mental disorders examination, the Veteran indicated that he resided with his adult daughter and wife and had adequate relationships with family members.  He had one close friend and a couple of general friends.  He went fishing five to six times per year.  Most of his time was spent at home on the computer, taking care of the property, or watching television.  There were no problems with task of daily living.  He had depressive episodes which caused suicidal thoughts.  He received inpatient care in November 2005 for about six days and was on psychiatric medication until 2008.  His psychiatric disability was manifested by impairment of short- and long-term memory and disturbances of motivation and mood.  Memory was the most troublesome symptom.  The examiner stated that while he did not currently meet DSM-IV criteria for depression as he did not currently have a depressed mood or anhedonia, he did continue to have symptoms of impaired concentration and memory loss.  Those were the only symptoms at that time.  The examiner opined that regarding employment, it is less likely than not that the current symptoms of poor concentration and memory loss would prevent him from obtaining or maintaining substantially gainful employment.

The examiner diagnosed major depressive disorder, episodic, in partial remission and assigned a GAF score of 60.  The examiner opined that it was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

On May 2015 VA mental disorders DBQ examination, the examiner diagnosed major depressive disorder, recurrent, mild.  Sleep apnea was listed as a medical diagnosis relevant to the understanding or management of the psychiatric disorder.  The examiner best summarized his level of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.  

The Veteran remained married to his wife of 31 years and they resided together in their home.  He spoke of their marriage in positive terms.  He stated that they attended church regularly and that he was not socially avoidant.  He also had friends whom he saw regularly.

With regard to employment, he had not worked since 2004 when he worked in the kitchen at a VAMC, a position he held for 10 years.  He reported that he left his job for medical reasons, not directly related to his psychiatric disorder, providing some evidence against this claim.

He had not received any mental health counseling or psychiatric support since the last examination.  He was prescribed antidepressants by his primary care physician at one point, but quickly discontinued use due to unacceptable side effects.  

On mental status examination, he was on time and appropriately dressed with good personal hygiene.  Eye contact was good and he was cooperative.  Speech was normal and there was no evidence of delusions or hallucinations.  Thought processes were clear and logical with no flight of ideas, loosening of associations, incoherency, ruminations or tangentiality.  Mood was neutral with appropriate and congruent affect.  He was judged to be a truthful and reliable reporter.

The examiner stated that his symptoms were about the same as they were on November 2011 VA examination.  When asked if his current disability would cause him to be unable to work, even for short periods of a day, he replied in the negative.  He did report that his depression would impact his performance due to decreased motivation, hence the level of occupational and social impairment indicated in this report.

After review of the evidence, the Board finds that the Veteran is entitled to a disability evaluation of 50 percent for his major depressive disorder for the entire period of this appeal. The findings of the December 2004, November 2011 and May 2015 VA examinations and VA outpatient treatment records, clearly indicate occupational and social impairment with reduced reliability and productivity, and as such a 50 percent rating is warranted.  Simply stated, the Board can determine no distinction in the Veteran's psychiatric symptoms prior to and after August 18, 2004.  The medical evidence of record only confirms the Veteran's contentions.

The Board finds that a higher evaluation of 70 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 50 or below, indicative of serious symptoms.  While the Veteran had a GAF score of 30, indicative of significant psychological problems, prior to his admission for psychiatric treatment in October 2005, on discharge he had a score of 55, indicative of moderate symptoms.  In July 2006, he had a GAF score of 40, indicative of some impairment in reality testing or communication.  However, that score is inconsistent with the findings made on mental status examination, which show that his affect was bright, he denied difficulties with mood or anxiety, there was no psychosis or evidence of suicidal or homicidal ideations, judgment was good, thoughts were logical, linear and goal-directed, and judgment was good-symptoms which are no more than moderate in severity.

There is also no indication from the record that the Veteran has symptoms that more closely approximate an evaluation of 70 percent.  The record reflects that in June 2005 the Veteran complained of obsessional rituals.  However, on 2011 VA examination the examiner opined that his psychiatric disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation; criteria which warrants no more than a 30% disability evaluation.  On 2015 VA examination the examiner best summarized his level of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication; criteria which support no more than a 10% disability rating.  In addition, the 2015 examiner noted that the Veteran had not received any psychiatric treatment since the 2011 VA examination.

During the period on appeal, speech was normal and there was no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.

With regard to personal hygiene, with the exception of appearing unshaven in April 2006, the Veteran has appeared appropriately groomed on 2004, 2011 and 2015 VA examination.  While he complained of incidents of road rage and shoved his brother-in-law at one point, no other incident or examples of impaired impulse control have been evident during the appeal.  Moreover, while the Veteran may have had symptoms such as difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships, and intermittent periods of psychosis and impaired speech in April 2006, the evidence, taken as a whole, presents a disability picture indicative of a 50 percent evaluation.  Notably, the 2015 VA examiner's finding show that the Veteran's psychiatric disability has improved to the point of representing only occupational and social impairment due to mild or transient symptoms.

In addition, while strained at time, the Veteran was able to maintain a relationship with his spouse, albeit strained, during their marriage and has maintained relationships with his daughter.  The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with deficiencies in most areas, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted his statements or the statements of his wife (in fact, the opposite is true - providing much of the basis for the grant above).  The Board has also considered his contention that the findings on 2004 VA examination were incomplete as he had thoughts of suicide, anger, uncontrollable irritability, and such as suicidal ideas.  However, even considering these symptoms, the record does not support the assignment of a 70% disability evaluation.

It is also important for the Veteran to understand that a disability evaluation of 50 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 50 percent evaluation, let alone a 70 percent rating.  The Veteran's statements made during the December 2004, November 2011, and May 2015 VA examinations in many respects support only a 50% evaluation, not a 70% finding.  Some of the Veteran's own statements do not support a 70% finding.  In this regard, some of the evidence cited above would not support the current ratings, however, in taking into consideration the Veteran's statement, a 50% evaluation can be justified, but not more.

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his psychiatric disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of anger and depression due to his psychiatric disability.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again (not to be repetitious), it is the Veteran's statements overall that provide the basis for the current evaluations, without which the objective medical evidence would not support some the current evaluations, let alone higher evaluations.

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has gastrointestinal, sleep, and heart disabilities that are secondary to his service-connected disabilities.  Specifically, he currently contends that his gastrointestinal and heart disorders are related to his service-connected psychiatric disability and that his sleep disorder is related to service-connected left knee, hip and psychiatric disabilities.  See, April 2009 substantive appeal.  

As an initial matter, the Veteran does not contend, nor does a review of the service treatment records reflect any symptoms, complaints, findings, or diagnoses of gastrointestinal, heart, or sleep disabilities during service.

With regard to the Veteran's gastrointestinal disorder, post-service VA treatment records include a December 2002 report which indicates a history of ulcerative colitis for which he underwent a 1985 endoscopic evaluation. A March 2003 report indicates a diagnosis of ulcerative colitis manifested by abdominal cramping and rectal bleeding at 30 years of age.  The assessment was history of ulcerative colitis very brief episode with no recurrence.

On June 2003 VA examination, the Veteran contended that his ulcerative colitis may be related to medications prescribed for treatment of his service-connected orthopedic disabilities.  The examiner noted a history of ulcerative colitis since 1981 or 1982.  At that time, spicy foods had been the precipitating factor and continued to be.  A June 2003 colonoscopy was normal.   The examiner diagnosed a history of ulcerative colitis, currently quiescent.  The examiner opined that it would appear unlikely that the ulcerative colitis was connected to arthritis with the exception that ibuprofen tends to cause his intestinal symptoms to increase slightly.

In the absence of any ulcerative colitis on colonoscopy, the examiner opined that it was unlikely that his gastrointestinal symptoms as result of ibuprofen were related to ulcerative colitis and are more likely due to mild gastritis.  He explained that such intolerance of ibuprofen is very common.

In a June 2005 statement, the Veteran contended that his ulcerative colitis was related to his psychiatric disability and medication prescribed for treatment of his service-connected disabilities.

VA treatment records include a September 2007 report of colonoscopy which reflects a normal colon to cecum.  A May 2009 report indicates a history of universal acute ulcerative colitis at age 30.  The assessment was ulcerative colitis quiescent for 29 years.  A December 2014 report reflects a history of ulcerative colitis since the 1970s, but also states that he had used Naproxen since that time without problems.

In February 2013, a VA examiner reviewed the claims file and opined that the Veteran's ulcerative colitis is less likely than not proximately due to or the result of a service-connected condition.  The rationale was that there is no medical nexus between ulcerative colitis and major depression, left knee disability, right knee disability, sacroiliitis, scars, and degenerative changes and arthralgia of the left hip.  The examiner also stated that since his ulcerative colitis was quiescent (stable), it is less likely than not that the Veteran's service-connected disabilities aggravated his ulcerative colitis beyond its natural progression.

With regard to the Veteran's heart disorder, on June 2003 VA heart examination, the VA examiner indicated that a murmur was discovered about 15 years ago and a minor valvular abnormality with no seriousness was noted.  The examiner noted that there was no history of myocardial infarction or angina and no history of congestive heart failure, cardiac-related dyspnea, fatigue, or syncope.  He had no endocarditis, pericarditis, pericardial effusions, syphilitic heart disease, or atherosclerotic heart disease.  He had no hypertensive heart disease.  He had no heart valve replacements or coronary bypass surgery and no cardiac transplantation and no cardiomyopathy.
After a thorough examination, the examiner diagnosed a systolic heart murmur, minimal, of no significance.  The examiner opined that it is unlikely that heart disease was connected to his arthritis.

Post-service VA treatment records include a February 2010 chest X-ray impression was no acute infiltrate and the primary diagnostic code was minor abnormality.

In February 2013, upon review of the claims file, a VA examiner opined that the Veteran's heart murmur is less likely than not proximately due to or the result of his service-connected conditions.  The rationale was that there is no medical nexus between a heart murmur and major depression, left knee disability, right knee disability, sacroiliitis, scars, and degenerative changes and arthralgia of the left hip.  Moreover, a review of the medical records indicated that there was no current evidence of a diagnosed murmur as evidenced by consistent auscultation of regular rate and rhythm without evidence of murmur by emergency room providers and primary care physicians in March and December 2009, February 2010 and December 2011.  Additionally, the Veteran's January 2008 EKG indicated a normal sinus rhythm.

With regard to the Veteran's sleep disorder, post-service VA treatment records include a July 2004 sleep study which indicated insomnia secondary to mental condition and snoring and apneas, rule out obstructive sleep apnea.  An October 2004 report reflects a diagnosis of insomnia related to another mental disorder.  An October 2004 sleep study revealed findings consistent with moderate obstructive sleep apnea.  An April 2005 sleep medicine evaluation reflects impressions of insomnia secondary to mental condition and obstructive sleep apnea.  A May 2005 sleep study report indicates that there was no evidence of significant obstructive sleep apnea and periodic limb movements of sleep especially during the first part of the study.  An April 2005 sleep medicine note indicated diagnoses of obstructive sleep apnea and insomnia secondary to mental condition.

A June 2005 sleep medicine treatment record states that the Veteran did not need a CPAP and advanced impressions of snoring, periodic limb movements of sleep, and insomnia secondary to mental condition.  In October 2006, he was diagnosed with insomnia secondary to mental condition and hypersomnia with sleep apnea.

In February 2013, a VA examiner opined that there is no medical nexus between sleep apnea and major depression, left knee disability, right knee disability, sacroiliitis, scars, and degenerative changes and arthralgia of the left hip.  The examiner concluded that there is no evidence the above has been permanently aggravated beyond its natural progression by the Veteran's service-connected disabilities.

On April 2015 VA sleep apnea DBQ examination, the examiner diagnosed obstructive sleep apnea since 2004.  It was noted that an October 2004 sleep study indicated obstructive sleep apnea and insomnia secondary to mental condition.  The examiner acknowledged that the Veteran was service connected for major depressive disorder and for several chronic orthopedic problems that cause pain, including knee injury, sacroiliac injury, and limited extension of the thigh.

The examiner opined that the Veteran's obstructive sleep apnea is less likely than not proximately due to or the result of his service-connected disabilities based on the rationale that the Veteran's mild insomnia is characterized by the sleep study doctor in 2004.  The examiner further opined that his sleep apnea is not related to his mental health condition or to his musculoskeletal conditions and is less likely than not a cause of his insomnia. 

On May 2015 VA mental disorder DBQ examination, the examiner stated that a mild level of insomnia was reported (intermittent, with generally satisfying sleep) and opined that insomnia could be due to chronic pain, major depressive disorder, sleep apnea, or a combination of disorders.  The examiner concluded that it is not possible to determine how much of the Veteran's insomnia is due to any one disorder independent of all others without resorting to mere speculation as there is no diagnostic means to do so.

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has gastrointestinal, heart, or sleep disorders that are related to his service or to any service-connected disability.

While some VA physicians have related the Veteran's obstructive sleep apnea and insomnia secondary to his psychiatric disability, the Board emphasizes that the service-connected disability compensation the Veteran has been awarded for his depressive disorder expressly contemplates "chronic sleep impairment."  To the extent that the Veteran experiences chronic sleep impairment associated with his service-connected psychiatric disorder, such is contemplated in the rating currently assigned to the Veteran's major depressive disorder under the general rating formula.  Assigning a separate rating for the sleep impairment would result in the evaluation of the same disability under various diagnoses, which is prohibited.  38 C.F.R. § 4.14.

The Board has taken the contentions that he has gastrointestinal and heart disorders that were caused by his service-connected psychiatric disability and that he has a sleep disorder that was caused by his service-connected orthopedic and psychiatric disabilities seriously (this was the basis of multiple Board remands and VA examination and opinion requests in order to address this medical question).  In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiners concluded that the Veteran's gastrointestinal, heart, and sleep disorders were not related to any service-connected disabilities.  The examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the gastrointestinal right hip disability and his service-connected bilateral knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of gastrointestinal, heart, and sleep disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the claims are denied.

TDIU

The Veteran contends that since March 2004 he has been unemployable due to his service-connected left knee, right knee, hip and psychiatric disabilities.  See, VA Form 21-8940, Application for Increased Compensation Based on Unemployability, submitted in December 2004. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2015).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has one disability, the disability shall be ratable at 60 percent or more.  38 C.F.R. §§ §§ 3.340, 3.341, 4.16(a) (2015).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2015).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted in the Introduction, the Veteran is currently in receipt of a 100% rating, from December 5, 2011, for his service-connected disabilities.  Therefore, as the Veteran has been receiving compensation for a 100% combined disability, from December 5, 2011, the issue of entitlement to TDIU is moot from that time.

For the period prior to December 5, 2011, the Veteran was service-connected for left knee disability, rated 30% disabling, major depressive disorder, rated 50% disabling; a back disability, rated 20% disabling; a right leg disability, chronic sacroiliitis, a right knee disability, and left hip disability, each rated as 10% disabling; and residual scars on the left knee and bilateral hearing loss, each rated as noncompensably (zero percent) disabling.  Prior to December 5, 2011, with the exception of a few periods of temporary total disability and an award of special monthly compensation, the combined disability rating was 90 percent.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In support of his claim, the Veteran submitted an August 2009 letter from his VA vocational rehabilitation counselor stating that achievement of a vocational goal was not feasible at that time.

Records from the Social Security Administration (SSA) include a December 2009 administration decision which determined that he was not disabled.

Pursuant to the Board's March 2011 Remand, on November 2011 VA psychiatric examination, the examiner opined that it was less likely than not that the current symptoms of poor concentration and memory loss would prevent him from obtaining or maintaining substantially gainful employment.

On December 2011 VA DBQ examinations, the examiner diagnosed a left total knee replacement, patellofemoral syndrome right knee, myofascial syndrome of hips, and degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's back and bilateral leg disabilities do not limit him from light and sedentary occupations.  His hip/and or thigh disabilities did not impact his ability to work.  His back disability limited his ability to perform duties that required lifting, but he was able to engage in limited to light sedentary occupations.

Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that supports a finding that it is at least as likely as not that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151

The Veteran contends that he is entitled to compensation under Section 1151 for VA treatment received in May 2004 and subsequently following treatment for a fractured right proximal fibula.  

Specifically, in an October 2006 substantive appeal he claimed that his right fibula fracture was due to fall caused by his service-connected bilateral knee disability which was improperly casted at a VA Medical Center (VAMC).

A Veteran who sustains disability as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by medical or surgical treatment furnished by VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing the treatment, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.

Turning to the merits of the claim, VA treatment records include a September 2004 report which shows that the Veteran sustained a right proximal fibular fracture in May 2004.  Due to a back disability, he fell and twisted his right knee underneath him, sustaining a proximal fibular fracture in May 2004.  After being in a case boot for eleven days, he had a failure of union of the fracture.  X-rays were performed and reviewed by Dr. A. H. who suggested that the right proximal fibular fracture might heal in place if he were put in a brace for the right knee, and suggested a hinged knee brace.  The assessment was right proximal fibular fracture-nonunion.  He was provided a hinged knee brace to be worn for six weeks.  In November 2004, the assessment was that his fibular fracture was well-healed.

A December 2004 VA joints examination report states that the Veteran complained of right leg radicular symptoms which resulted in tripping on one occasion causing a proximal fibular fracture in May 2004.  He was treated via urgent care at the VA Roseburg Healthcare System and ultimately referred to the Portland VA Medical Center.  

Pursuant to the Board's March 2011 Remand, in December 2011 the Veteran was afforded a VA knee and lower leg conditions DBQ examination for an opinion as to the nature and extent of any "additional disability" attributable to VA medical examination or treatment for the May 2004 right proximal fibular fracture.  The examiner opined that there was no identifiable adverse consequence to the management of his right proximal fibular fracture in 2004.  

Moreover, on examination no residual problems from that fracture were identified.

The Veterans claim must be denied because he has not met the threshold requirement for establishing entitlement to § 1151 benefits, i.e., he has not shown that VA treatment (including any lack thereof) caused additional disability.  38 C.F.R. § 3.361(b).  After reviewing the Veteran's claims file in December 2011, a VA examiner noted the Veteran's history of right proximal fibular fracture, but was unable to identify any residuals or any adverse consequence due to the treatment of that fracture.  There is no medical opinion to the contrary.

In this regard, it is important for the Veteran to understand that this is not a finding that the Veteran does not have any symptomatology in his right leg due to the fracture.  It is simply a finding that the Veteran does not have a problem secondary to the treatment of (or lack thereof) the right fibular fracture at this time. 

As the threshold legal requirement for substantiating a § 1151 claim, a showing of additional disability due to VA medical treatment (or lack thereof), is not met, the claim must be denied. Hence, it is not necessary to address the further requirements for establishing entitlement to the benefit sought, including whether there was negligence or other instance of fault on the part of VA (or whether there is disability due to an unforeseen event).  In this regard, however, while the Veteran may still have some problems associated with this injury, it is important for the Veteran to understand that there is little evidence that would support such a finding in this record.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that supports a finding that he has suffered additional disability to the right leg due to VA treatment of the right fibular fracture.
Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether there is additional pathology or disability following specific medical ,treatment (or lack of treatment), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The 2011 VA medical opinion states that the 2004 medical treatment did not result in adverse consequence to the right proximal fibular fracture in 2004.  Moreover, no residual problems as a result of the fracture were found on orthopedic examination.  Again, the Veteran has not offered any competent (medical) evidence showing that he has suffered additional disability to the right leg due to VA treatment of the right fibular fracture.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the claims for service connection for gastrointestinal, heart, and sleep disorders; TDIU; and compensation under the provisions of 38 U.S.C.A. § 1151 for a right leg disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in September 2004, October 2004, and December 2006, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to a TDIU and compensation under the provisions of 38 U.S.C.A. § 1151 for a right leg disability.  As such, the VCAA duty to notify was satisfied.

With regard to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional  notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records (including those obtained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in September 2008, March 2010 and July 2014.  In sum, the Board finds that the examination reports and opinions, as a whole, shows that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  

With regard to the increased rating claim, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disability since the most recent VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

Prior to August 18, 2004, a 50 percent rating, but no higher, for major depressive disorder, is granted.

Since August 19, 2004, a rating in excess of 50 percent for major depressive disorder, is denied.

Service connection for a gastrointestinal disorder (to include ulcerative colitis), is denied.

Service connection for a recurrent heart disorder (to include a heart murmur), is denied.

Service connection for a sleep disorder, to include obstructive sleep apnea and insomnia, is denied.

TDIU for the period prior to December 5, 2011, is denied.

TDIU for the period after December 5, 2011, is dismissed as moot.
 
Compensation under 38 U.S.C.A. § 1151 for additional right leg disability resulting from treatment at a VA medical facility in May 2004, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


